Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claims 2-20 are canceled.
Claim 21-22 are newly added. 
Substitute Specification filed on 2/23/2021 is noted, Figs. 27-34 are added directly into the disclosure along with its description, that was previously incorporated by reference. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 (total 21 pages). The submission, the US documents and NPL documents, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed on 3/19/2021 (total 21 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed on 3/19/2021 (total 6 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has 
Interview Summary
The Examiner placed a courtesy call and left voicemail to Applicant’s representative on 3/4/2021 and 3/10/2021 regarding potentially resolving 112 1st issues over the phone. The Examiner did not hear back from the representative. If power of attorney or any contact has been changed please update the record accordingly.
Terminal Disclaimer
The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,250,733; 10,250,734; 10,440,169; 10,805,449; ,10,057,400; 10,051,103; and 10/270,897 (as listed on the TD) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Please note, the Final Rejection dated 6/10/2020 noted Double Patenting rejection with a co-pending Application No., 16/041,611. The claims in this present application, currently, are different from those pending in the ‘611 application. Therefore, that rejection is withdrawn. 
Interference
Claims 21-33 are rejected under pre-AIA  35 U.S.C. 135(b)(1) as not being made prior to one year from the date on which U.S. Patent No. 9,400,977 was granted. See In re McGrew, 120 F.3d 1236, 1238, 43 USPQ2d 1632, 1635 (Fed. Cir. 1997) where the Court held that pre-AIA  35 U.S.C. 135(b) may be used as a basis for ex parte
The request for interference filed on 3/19/2021 (see IDS transmittal letter, page 2) is acknowledged. However, examination of this application has not been completed as required by 37 CFR 41.102(a).  Consideration of a potential interference is premature.  See MPEP § 2303.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Amended claim 1 seem to recite two different embodiments without having any relation in between. It is unclear from the specification how the two embodiments recited in claim 1, for example, are tied together for the device (the previously presented claim and now amended part of the 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 21 recites “presenting a stimulus indicating that the mechanical input has not been locally received”. It is unclear what a “stimulus” is and how it is related to such mechanical input. From reviewing a very lengthy specification as well as the drawings corresponding to the recited limitations in the claims, it is unclear where these features of the claim are supported. Claim 1 recites similar limitation of “present a stimulus indicating…” on top of page 4 of the claim and is rejected for the same reasons. Dependent claims 22-33 are rejected for the same reasons. 
Claim 23 recites “wherein the mechanical input is a mechanical push of the button”. This is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 29 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 29 recites “the electronic device is a wearable electronic device”. There seem to have no written description as to what this wearable electronic device is. Please point to the section in the specification where this is disclosed. 
Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 line 10 recite POS. Please define its full form accordingly. Perhaps claim 21 line 10 ought to read “detecting a proximate point of sale (POS) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0310743 to Johri.
With regards to claim 21 Johri discloses an electronic device (Fig. 1, paragraph [0015-0042]) comprising: a user interface component configured to output stimuli and receive inputs (Fig. 1, user interface, user’s wallet, cellphone); a connection component configured to transmit communications to other devices (see the connections illustrated in Fig. 1), one or more processors coupled to the user interface component and the connection component; and a computer-readable storage medium containing 

At the time of the invention, it would have been obvious to one of ordinary skill in the art to understand that there is some time period in Johri’s system where the system does not determine that a mechanical input has been received. As Johri teaches there may be some time where the mechanical button or input has not been received at POS, with a motivation of having a system and a protocol to identify the user based on just their phone number, read wirelessly over a distance. Therefore, it would have been obvious to obtain the invention as specified in claim 21.
With regards to claim 22 Johri discloses an inductor, wherein the communication is transmitted via near-field communication (NFC) using the inductor at paragraph [0012].
With regards to claims 23 and 31 Johri discloses wherein the user interface includes a button, and wherein the mechanical input is a mechanical push of the button, wherein detecting that the mechanical input has been locally received at the electronic device includes detecting that a non-virtual button the electronic device has been clicked (paragraphs [0112, 0138]).
With regards to claim 24 Johri discloses wherein the user interface includes a touchscreen, and wherein enabling of the payment information to be accessed is further in response to detecting that a biometric or virtual input has been received via the 
With regards to claim 25 Johri discloses wherein a secure element in the electronic device securely stores the payment information and enables the payment information to be retrieved from the secure element and accessed in response to the detection that the mechanical input has been locally received (paragraphs [0021, 0075-0079, and so on).
With regards to claim 26 Johri discloses in response to detecting that the mechanical input has been locally received at the device, presenting a representation of a default payment account (Fig. 2A and its respective section in the description, see Amex ending 002 for example being presented).
With regards to claim 27 Johri discloses wherein the actions further include: receiving a user input corresponding to a selection of the payment account to use for a transaction instead of a default payment account (Figs. 2A and Fig. 3).
With regards to claim 28 Johri discloses wherein the actions further include, in response to detecting that the mechanical input has been locally received at the device, selecting the payment account from amongst a plurality of payment accounts based on application of a learning technique (see the table between paragraphs [0073 and 0074] on page 4 where different authentication is presented, a learning technique, depending on the user authenticity times).
With regards to claim 29 Johri discloses wherein the electronic device is a wearable electronic device (cell/smartphone that has a camera, which is wearable, Fig. 1 for example).
With regards to claim 30 Johri discloses wherein the payment information includes a number associated with a credit card, debit card, gift account, or value account (paragraph [0016-0020] and throughout the reference where credit/debit cards are disclosed).
Claims 32 and 33 are rejected same as claims 23-31 as the limitations/features recited in claims 32 and 33 correspond to claims 23 to claim 31. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/
Primary Examiner, Art Unit 2669